United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1363
                                   ___________

Anthony Umekwe,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Arkansas State Board of Nursing;       *
Faith A. Fields, Arkansas State Board *          [UNPUBLISHED]
of Nursing; Shirlene Harris,           *
Baptist School of Nursing,             *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: June 23, 2003

                              Filed: July 1, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Anthony Umekwe appeals the district court’s1 adverse grant of summary
judgment in his civil action. Having carefully reviewed the record, we conclude that
the judgment was proper for the reasons explained by the district court, that the


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
district court did not abuse its discretion in denying Mr. Umekwe’s postjudgment
motions, and that the various arguments in Mr. Umekwe’s appellate filings are
meritless and do not warrant extended discussion.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-